NOT FOR PUBLICATION
                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

CHARLES O’DONNELL,
                                                      Civil Action No. 19-18615 (SDW) (LDW)
                                Plaintiff,
                  v.
                                                      ORDER
SHERATON MINNEAPOLIS WEST, et al.,

                                Defendants.
                                                      February 24, 2020

WIGENTON, District Judge.

        Before this Court is Magistrate Judge Leda Dunn Wettre’s (“Judge Wettre”) Report and

Recommendation (“R&R”), dated January 28, 2020, which recommends that this matter be

transferred to the United States District Court for the District of Minnesota, and that Defendant’s

Motion to Dismiss for Lack of Personal Jurisdiction, Improper Venue, and Forum Non Conveniens

(ECF No. 8) be denied as moot. No objections to the R&R were filed.

        This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

        ORDERED that the R&R of Judge Wettre (ECF No. 14) is ADOPTED as the conclusions

of law of this Court; and it is further

        ORDERED that this case be transferred to the United States District Court for the District

of Minnesota.

        SO ORDERED.
                                    s/ Susan D. Wigenton, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre




                                2
